     Case 2:17-cr-00181-JTM-DMD Document 206 Filed 01/30/19 Page 1 of 2




MINUTE ENTRY
MILAZZO, J.
JANUARY 30, 2019


 JS-10: 03:25

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                  CRIMINAL ACTION

VERSUS                                                    NO. 17-181 “H”(2)

CHAD SCOTT

                                   JURY TRIAL

CASE MANAGER: ERIN MOULEDOUS
COURT REPORTER: KAREN IBOS
LAW CLERK: EMMY SCHROETER

APPEARANCES: TIMOTHY DUREE & CHARLES MIRACLE, AUSA, FOR
             GOVERNMENT
             MATTHEW COMAN & STEPHEN GARCIA, FOR DEFENDANT

Trial resumes at 9:05 a.m.

WITNESS: Skip Sewell sworn and testifies.

WITNESS: John Driscoll sworn and testifies. Mr. Driscoll is accepted by the Court
as an expert in the field of DEA analysis of confidential informants & seizures.

Court recessed at 11:50 a.m.
Court in session 1:10 p.m.

WITNESS: Harry McSherry sworn and testifies.

Jury out.
Defendant, Chad Scott, is questioned by the Court and advised of his right to testify
or waive his testimony. Mr. Scott advises the Court that he will not be testifying.

Jury in.
Defense rest.
No rebuttal is made by the Government.
     Case 2:17-cr-00181-JTM-DMD Document 206 Filed 01/30/19 Page 2 of 2




Jury out.
Defense re-urge their Motion of Judgment of Acquittal. – Motion is DENIED by
Court.

Court recessed at 1:50 p.m. until January 31, 2019 at 9:00 a.m.

Charge conference to follow in chambers. Defendant waives his presence at the
conference.



                                                          _____________
